Exhibit 10.23
 
CHANGE IN CONTROL AGREEMENT
 
   This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into
as of the 3rd day of June, 2010 by and between CFS BANCORP, Inc. (“Company”) an
Indiana corporation, CITIZENS FINANCIAL BANK (“Bank”), a federally chartered
savings bank, and Jerry A. Weberling (the “Executive”), who is currently a
resident of the State of Illinois.
 
R E C I T A L S:
 
   WHEREAS, the Executive is presently employed as a senior executive officer of
the Company and the Bank (together the “Employers”); and
 
WHEREAS, in the event Employers, desire to consider, or are confronted with, the
possibility of a transaction that could result in a change in control of either
the Company or the Bank, the Boards of Directors of the Employers believe that
such a transaction could be a distraction to the Executive and could cause the
Executive to consider alternative employment opportunities; and
 
WHEREAS, the Employers also believe that, in the event of a possible change in
control transaction, continuity and input of the Employers management will be
essential to the ability of the respective Boards of Directors of the Company
and the Bank to evaluate such a transaction in the best interests of their
respective shareholders; and
 
WHEREAS, the Boards of Directors of the Employers have determined that it is in
the best interest of the Employers to assure that the Employers will have the
continued dedication, objectivity and service of the Executive in the event of
the possibility, threat or occurrence of such a change in control transaction;
and
 
WHEREAS, the Boards of Directors of the Employers further believe that it is in
the best interest of the Employers to provide the Executive with change in
control payments under certain circumstances following a change in control
transaction and to have the Employers receive and have the benefit of certain
covenants from the Executive relating to, among other matters, non-disclosure of
confidential information, non-competition and non-solicitation.
 
   NOW, THEREFORE, in consideration of the foregoing recitals, the respective
covenants, agreements and obligations contained herein, and the continued
employment of the Executive by the Employers, the Employers and the Executive
hereby agree as follows:
 
Section 1.                      Defined Terms.  The following terms shall have
the meanings set forth below for purposes of this Agreement:
 
(a)           Average Base Salary.  The Executive’s “Average Base Salary” shall
mean the average of the Executive’s annual base salary (excluding bonuses,
incentive compensation and any other compensation or amounts) paid in the three
(3) complete fiscal years preceding the Executive’s last day of employment with
the Bank, or in the event that the Executive has been employed by the Bank for
less than three (3) complete fiscal years, then the Average Base Salary shall be
calculated using the Executive’s average monthly base salary based upon the
number of months that the Executive has been employed by the Bank and multiplied
by twelve.
 
(b)           Cause.  Termination of the Executive’s employment for “Cause”
means the termination of the Executive’s employment by the Employers because of
any of the following:
 
 
1

--------------------------------------------------------------------------------

          
 
         (i)           any incompetence or intentional failure by the Executive
in performing his services or carrying out his duties and responsibilities for
or on behalf of the Employers; or
 
(ii)          any dishonesty, fraud, theft or embezzlement by the Executive; or
 
(iii)         any breach of fiduciary duty or willful misconduct involving
personal profit by the Executive; or
 
(iv)         any willful or knowing violation by the Executive of any law,
statute, rule, regulation or government requirement (other than traffic
violations or similar offenses) or any final cease and desist order involving
the Executive; or
 
(v)          any material and intentional noncompliance by the Executive with
any provision of any employee handbook, code of conduct or ethics, corporate
governance guidelines or any rule, policy or procedure of the Employers as are
currently in effect or as may hereafter be in effect from time to time; or
 
(vi)         any material breach by the Executive of any provision of this
Agreement.
 
(c)           Change in Control.  “Change in Control” means the occurrence
subsequent to the date of this Agreement of any of the following relating to the
Company or the Bank: (i) an acquisition of control of the Company or the Bank
within the meaning of the Home Owners’ Loan Act of 1933 and 12 C.F. R. 574, as
amended; (ii) an event that would be required to be reported in response to Item
5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the
Securities and Exchange Act of 1934 Act, as amended (“1934 Act”), or any
successor statute, whether or not any class of securities of the Company is
registered under the 1934 Act; (iii) any Person or group of Persons is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of either the Company or the Bank
representing 25% or more of the combined voting power of the Company’s or the
Bank’s then outstanding securities; or (iv) during any period of thirty-six
consecutive months, individuals who at the beginning of such period constitute
the Board of Directors of the Company or the Bank cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period and, in such case, each new director so approved will be considered
for purposes of this section to have been a director at the beginning of such
period.
 
For purposes of the definition of “Change in Control,” (A) a Person or group of
Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan
Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan
(the “ESOP”), any other employee benefit plan of the Company or the Bank, or any
subsidiary or affiliate of the Company or the Bank, and (B) the outstanding
securities of the Company shall include all shares of common stock owned by the
ESOP, whether allocated or unallocated to the accounts of participants
thereunder.
 
(d)           Disability.  “Disability” means the termination of the Executive’s
employment with the Employers because of any physical or mental impairment,
incapacity or condition of the Executive such that the Executive is
substantially limited, with or without accommodation, in being able to perform
the essential functions of his duties and responsibilities for or on behalf of
the Employers (as reasonably determined by the Employers) for at least sixty
(60) days (whether consecutive or non-consecutive days) during any twelve (12)
month period.  A Disability may, but is not required to, be evidenced by a
signed, written opinion of an independent, qualified medical doctor selected by
the Board of Directors or the
 
 
2

--------------------------------------------------------------------------------

 
Chief Executive Officer of the Employers and paid for by the Employers.  The
Executive hereby agrees to make himself promptly available for examination by
such medical doctor upon reasonable request by the Board of Directors or the
Chief Executive Officer of the Employers and consents to provide promptly the
results of such examination and any diagnosis to the Employers.  Nothing in this
Section is intended to be in violation of the Americans with Disabilities Act.
 
(e)           Executive Officers.  “Executive Officers” shall mean those
employees of the Employers who hold the title of Senior Vice President or above.
 
(f)           Good Reason.  “Good Reason” means the occurrence of any of the
following events:
 
(i)           a material reduction by the Company or the Bank, without the
Executive’s written consent, in the Executive’s duties, responsibilities or
authority concurrently with, or during the two (2) year period immediately
following, a Change in Control as compared to that in effect on the day
immediately preceding the Change in Control; provided, however, that a temporary
reduction in the Executive’s duties, responsibilities or authority during any
period that the Executive is on vacation, using paid time off or on leave of
absence in accordance with the policies and procedures of the Employers shall
not constitute a diminution of his duties, responsibilities and authority; and
provided further, however, that layoffs or terminations following a Change in
Control of employees who directly report to the Executive shall not constitute a
diminution of his duties, responsibilities and authority; or
 
(ii)          a material diminution by the Company or the Bank, without the
Executive’s written consent, in the Executive’s job title(s) concurrently with,
or during the two (2) year period immediately following, a Change in Control as
compared to the Executive’s job title(s) held on the day immediately preceding
the Change in Control; or
 
(iii)         a material reduction by the Employers, without the Executive’s
written consent, of his annual base salary concurrently with, or during the two
(2) year period immediately following, a Change in Control as compared to his
annual base salary in effect on the day immediately preceding the Change in
Control; provided, however, that any reduction by the Employers in the
Executive’s annual base salary concurrently with or following a Change in
Control shall not constitute Good Reason so long as a majority of all Executive
Officers shall also receive a reduction in their respective annual base salaries
as part of across-the-board salary reductions at the Employers and, further, so
long as the percentage reduction in the Executive’s annual base salary shall not
be greater than the average of the percentage reductions in the annual base
salaries of all other Executive Officers as a group; or
 
(iv)         a requirement by the Company or the Bank, without the Executive’s
written consent, that the Executive perform his principal job duties and
responsibilities concurrently with, or during the two (2) year period
immediately following, a Change in Control at a location that is more than
thirty (30) miles from the location at which the Executive performs his
principal job duties and responsibilities on the day immediately preceding the
Change in Control; or
 
(v)          any failure by the Employers to obtain the express written
assumption of this Agreement, and the obligations hereunder, by the successor to
the Bank concurrently with a Change in Control.
 
    The Executive must notify the Employers in writing within sixty (60) days of
the initial existence of the circumstances giving rise to a termination of the
Executive’s employment hereunder for Good Reason.  The Employers shall then have
thirty (30) days following the effectiveness of such notice
 
 
3

--------------------------------------------------------------------------------

 
during which it may cure such circumstances and, if so cured, shall not be
required to make any change in control payments hereunder.
 
(g)           Person.  “Person” means any natural person, proprietorship,
partnership, corporation, limited liability company, organization, firm,
business, joint venture, association, trust or other entity and any government
agency, body or authority.
 
Section 2.                      Term; Employment Status; Compensation.
 
(a)           Term of Agreement.  The initial term of this Agreement shall be
for a period of one (1) year commencing as of the date hereof.  Within sixty
(60) days prior to the first anniversary of the date of this Agreement and
within sixty (60) days prior to each subsequent one (1) year anniversary
thereafter, the Boards of Directors of the Employers shall review this Agreement
and determine whether the term of this Agreement shall be extended for a period
of one (1) year in addition to the then-remaining term.  The Boards of Directors
shall promptly notify the Executive in writing as to whether it has determined
to extend further the term of this Agreement.  If the Boards of Directors
determine not to extend further the term of this Agreement, then this Agreement
shall terminate and be of no further force or effect, except as expressly set
forth herein, at the end of the then-existing term, and the Executive’s
employment with the Employers shall continue to be on an employee-at-will
basis.  Reference herein to the term of this Agreement shall refer to both such
initial term and any extended terms.
 
As part of the review by the Boards of Directors of the Employers on at least an
annual basis whether to permit extensions of the term of this Agreement, the
Boards shall consider all factors that they deem relevant, including without
limitation the Employers’ continued need for this Agreement and the covenants of
the Executive herein.
 
If the Boards of Directors of the Employers provide written notice to the
Executive that the term of this Agreement shall not be further extended, such
event shall not, in and of itself, constitute Good Reason or a termination of
the Executive’s employment by the Employers.  In the event of a termination of
the Executive’s employment by the Employers or the Executive prior to the
occurrence of a Change in Control or in the event that the term of this
Agreement shall have expired after the Employers have provided notice that the
term shall not be extended, then no change in control payments shall be payable
to the Executive hereunder, but Sections 3(c)(iv), 4, 5(a), 5(b), 5(d), 5(e),
5(f), 5(g), 6, 7 and 8 hereof shall survive such termination of employment or
expiration of the term of this Agreement, as the case may be, and shall continue
in full force and effect and be binding upon the Executive.
 
(b)           Employment Status.  This Agreement is not and shall not be
construed to be an employment agreement or a guarantee or commitment for
continued employment of the Executive by the Employers.  The Executive is and
shall at all times be an employee-at-will of the Employers and shall be
considered an “exempt employee” for purposes of the Fair Labor Standards
Act.  Neither this Agreement nor anything contained herein shall be construed as
affecting or limiting the right of the Employers or the Executive to terminate
the Executive’s employment with the Employers at any time for any reason or for
no reason.  The Executive understands and agrees that the change in control
payments provided in this Agreement are in lieu of any change in control
benefits that may otherwise be payable to the Executive under any severance pay
policies or practices of the Company or the Bank, and the Executive hereby
waives, and shall not be entitled to, any payments or benefits under any such
severance pay policies or practices.
 
      (c)           Compensation.  All matters relating to the employment of the
Executive by the Employers (including, but not limited to, base salary; bonuses;
equity or other incentive compensation;
 
 
4

--------------------------------------------------------------------------------

 
employee benefits; retirement; profit sharing; health, life, disability and
other insurance; expense reimbursement; and vacation, sick and other paid time
off, and including the cost and eligibility requirements thereof; and the
termination of the Executive’s employment) shall be subject to the plans,
programs, employee handbooks, rules, policies and procedures of the Employers as
are currently in effect or as may hereafter be established, amended or in effect
from time to time.
 
Section 3.                      Termination of Employment and Payments Following
a Change in Control.
 
(a)           Termination of Employment Following a Change in Control.  Upon the
occurrence of either of the following events during the term of this Agreement,
the Executive shall receive the amounts specified in Section 3(b) below:
 
(i)           the Executive has terminated his employment with the Employers for
Good Reason concurrently with, or during the two (2) year period immediately
following, a Change in Control; or
 
(ii)          the Employers have terminated the employment of the Executive
concurrently with, or during the two (2) year period immediately following, a
Change in Control for any reason other than for Cause or a Disability of the
Executive.
 
(b)           Payments to the Executive Following a Change in Control.  Subject
to Sections 3(c) and 3(d), either of the Employers shall pay to the Executive
the amounts set forth below if either of the events described above in Section
3(a) have occurred:
 
(i)           Change in Control Payments.  Change in control payments equal to
the Executive’s Average Base Salary (calculated as a monthly amount) for a
period of twelve (12) months following the Executive’s last day of employment
with the Employers.  Each payment shall be treated as a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended.  The
foregoing monthly change in control payments shall be paid beginning on the last
day of the month following the month in which the Executive’s last day of
employment with the Employers occurs and on the last day of each subsequent
month thereafter until all change in control payments have been paid.
 
(ii)          Retirement Plans.  All amounts that are fully earned and vested
and properly payable on or before the Executive’s last day of employment under
all retirement plans sponsored by the Company or the Bank in accordance with the
provisions of such plans.
 
(iii)         Other Amounts.  All other amounts that are properly payable to the
Executive by the Employers that have not been paid to him on or before his last
day of employment.  Such amounts shall be paid to the Executive in accordance
with the policies, procedures and/or practices of the Employers.
 
(iv)         COBRA Coverage.  If the Executive is participating in the Company’s
or the Bank’s group health insurance plan at the time that his employment with
the Employers is terminated and if the Executive has made an appropriate
election to continue such coverage for himself and/or his spouse and legal
dependents under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), the Executive shall pay the premiums associated with such
continuation group health coverage and either of the Employers shall reimburse
the Executive only for the premiums actually paid by him associated with such
continuation coverage until the earlier of (A) the expiration of the period of
time that the Executive has elected to receive continuation coverage under the
Company’s or the Bank’s group health insurance plan pursuant to COBRA (but, in
any event, not to exceed twelve (12) months
 
 
5

--------------------------------------------------------------------------------

 
following his last day of employment with the Employers), or (B) the date on
which the Executive becomes eligible to receive health insurance benefits from a
new employer or another Person.  The foregoing reimbursement of premiums shall
not be paid to the Executive if his employment with the Employers is terminated
by the Employers for Cause.
 
(c)           Certain Other Matters.  Notwithstanding the foregoing provisions
of this Section 3, the following shall apply:
 
(i)           The Executive (and his spouse and heirs) shall not be entitled to
any change in control payments under this Agreement from the Employers in the
event of his death.
 
(ii)          All outstanding awards of cash bonuses, stock options, restricted
stock and other incentive compensation (whether cash or equity based) from the
Company or the Bank shall vest or be earned and be paid or distributed to, or be
exercisable by, as the case may be, the Executive in accordance with the
applicable plan or award agreement governing such awards.
 
(iii)         Upon any termination of the Executive’s employment, the Executive
shall execute (and not subsequently rescind or revoke) a release substantially
similar to the release attached to this Agreement as Exhibit A as a condition to
the Executive receiving any of the amounts set forth in this Section 3.
 
(iv)         At all times while employed by the Employers and at all times
following any termination of his employment, the Executive shall not make or
publish any negative or disparaging statements or comments of any kind or
character whatsoever about the Company, the Bank, any of their directors,
officers, employees or customers or the business, operations, affairs,
profitability, strategies or policies of the Company or the Bank.
 
(v)          If the Executive breaches any provision of this Agreement, whether
before or after any termination of his employment with the Employers, or refuses
to execute (or rescinds or revokes) the release attached to this Agreement as
Exhibit A (or a release substantially similar to the release attached to this
Agreement as Exhibit A), then the Employers obligation to make any change in
control payments or to make any reimbursement for the premiums associated with
the COBRA continuation coverage to the Executive under this Section 3 shall
terminate immediately without reinstatement of any obligation of the Employers
to pay or reimburse, or to resume paying or reimbursing following any cure of a
breach, the Executive hereunder.  Notwithstanding any such termination of the
Employers obligation to pay or reimburse, (A) the covenants and agreements set
forth in Sections 3(c)(iv), 4, 5, 6, 7 and 8 hereof shall continue in full force
and effect and be binding upon the Executive, (B) the Employers shall be
entitled to the remedies specified in Section 7 hereof, among others, and (C)
the existence of any claim or cause of action of the Executive against the
Employers, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employers of the covenants
contained in Sections 3(c)(iv), 4, 5 or 6.
 
(d)           Delay of Payment under Certain Circumstances.  Notwithstanding the
foregoing provisions of this Section, all amounts under this Agreement that (i)
are payable to the Executive due to the Executive’s Separation from Service, as
described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 6(b) and 6(e), shall be suspended for six (6) months following
such Separation from Service.  The Executive shall receive a lump sum payment of
the
 
 
6

--------------------------------------------------------------------------------

 
amounts so suspended on the first day following the six-month suspension period,
with such lump sum payment being subject to termination as set forth in Section
3(c) above.
 
Section 4.                      Non-Disclosure; Return of Confidential
Information and Other Property.
 
(a)           Confidential Information; Non-Disclosure.  At all times while the
Executive is employed by the Employers and at all times following any
termination of his employment, the Executive shall not (i) directly or
indirectly disclose, provide or discuss any Confidential Information with or to
any party other than those directors, officers, employees, representatives and
agents of the Company, the Bank or any of their subsidiaries or affiliates who
need to know such Confidential Information for a proper corporate purpose,
and/or (ii) directly or indirectly use any Confidential Information (A) to
compete against the Company, the Bank or any of their subsidiaries or
affiliates, (B) to the detriment of the Company, the Bank or any of their
subsidiaries or affiliates, or (C) for the Executive’s own benefit or for the
benefit of any Person other than the Company, the Bank or any of their
subsidiaries or affiliates.  The Executive agrees that all Confidential
Information is and at all times shall remain the property of the Company, the
Bank or any of their subsidiaries or affiliates, as applicable.
 
For purposes of this Agreement, the term “Confidential Information” means any
and all of the following, whether disclosed to or known by the Executive on,
before or after the date of this Agreement:
 
(i)           any and all materials, records, data, documents, lists,
information and trade secrets (whether in writing, printed, verbal, electronic,
computerized, imaged, on disk, CD, DVD or otherwise) (A) relating or referring
in any manner to the business, operations, affairs, financial condition, results
of operation, assets, liabilities, revenues, income, deposits, loans, products,
estimates, projections, budgets, policies, strategies, techniques, methods,
vendors, relationships, customers and/or clients of the Company, the Bank or any
of their subsidiaries or affiliates that are confidential, proprietary or not
otherwise publicly available (other than by or through the Executive or any
other impermissible disclosure), or (B) that the Company or the Bank, or any of
their subsidiaries or affiliates has deemed confidential, proprietary or
nonpublic; and
 
(ii)          any and all trade secrets of the Company, the Bank or any of their
subsidiaries or affiliates; and
 
(iii)         any and all copies, summaries, analyses, extracts, documents or
information (whether prepared by the Company, the Bank or any of their
subsidiaries or affiliates, the Executive or otherwise) which relate or refer to
or reflect any of the items set forth in this Section 4(a).
 
Notwithstanding the foregoing, the restrictions on the use or disclosure of
Confidential Information shall not apply to any information:
 
(A)         after it has become generally available to the public without breach
of this Agreement by the Executive, or
 
(B)         which, at the time of disclosure by the Executive, was already known
to a third party to whom the disclosure was made without breach of this
Agreement by the Executive.
 
In the event the Executive receives a request to disclose all or any part of the
Confidential Information under the terms of a valid and effective subpoena or
order issued by a court of competent jurisdiction, the Executive agrees to
 
 
7

--------------------------------------------------------------------------------

 
(A)         immediately notify the Employers of the existence, terms and
circumstances surrounding such a request so that the Employers may consider
seeking a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement,
 
(B)         consult with the Employers on the advisability of taking legally
available steps to resist or narrow such request, and
 
(C)         if disclosure of such information is required, exercise his best
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the information which the
Employers so designates.
 
(b)           Return of Confidential Information and Other Property.  The
Executive covenants and agrees (i) to return to the Employers on his last day of
employment, at the Employers headquarters, all Confidential Information that is
still in the Executive’s possession or control on his last day of employment
with the Employers or the location of which the Executive knows (including, but
not limited to, any Confidential Information contained on the Executive’s
personal digital assistant, BlackBerry, mobile telephone and personal or home
computer), and (ii) to return to the Employers on his last day of employment, at
the Employers headquarters, all vehicles, equipment, computers, personal digital
assistants, BlackBerrys, mobile telephones, credit cards, keys, access cards,
passwords and other property owned or provided by the Company or the Bank that
are still in the Executive’s possession or control on his last day of employment
or the location of which the Executive knows, and to cease using any of the
foregoing on and after his last day of employment.
 
Section 5.                      Non-Competition and Non-Solicitation.
 
(a)           The Executive hereby understands, acknowledges and agrees that, by
virtue of his position at the Bank, he has or will have advantageous and
competitive familiarity and personal contacts with the customers and clients
(wherever located), products, services, strategies and employees of the Company,
the Bank and their subsidiaries and affiliates and has and will have
advantageous and competitive familiarity with the Confidential Information.  As
such, and in view of the highly competitive nature of the business in which the
Employers are or may be engaged, the Executive agrees that the covenants set
forth in Sections 4, 5 and 6 are reasonable and necessary for the protection of
the Employers business and the Confidential Information.
 
(b)           At all times while the Executive is employed by the Employers, he
shall not engage in or compete with, or assist another party in engaging in or
competing with (or finance, operate, or control) any banking, financial services
or other business, operation, or activity which is conducted or proposed to be
conducted by the Company, the Bank or any of their subsidiaries or affiliates
(or which is in the same or a similar line of business as, or competes with, the
Company, the Bank or any of their subsidiaries or affiliates), nor shall he
shall solicit in any manner, seek to obtain, service or accept any business for
or on behalf of a party other than the Company, the Bank or their subsidiaries
or affiliates relating to the products or services offered or sold by any of
them.
 
(c)           For a period of one (1) year following his last day of employment
with the Employers, the Executive shall not, within a thirty (30) mile radius of
any office of the Employers, directly or indirectly, or individually or together
with any other Person (as owner, shareholder, investor, member, partner,
proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant, advisor or otherwise),
engage in any banking, financial services or other business, operation or
activity which is conducted by the Company, the Bank or any of their
subsidiaries or affiliates during such one (1) year period (or which is in the
same or a similar line of business as, or
 
 
8

--------------------------------------------------------------------------------

 
competes with, the Company, the Bank or any of their subsidiaries or affiliates)
or which was conducted, or proposed to be conducted, or actively being developed
or pursued by the Company, the Bank or any their subsidiaries or affiliates at
any time during the one (1) year period preceding his last day of employment,
nor shall the Executive assist another party in engaging in or competing with
(or finance, operate or control) any banking, financial services or other
business, operation, activity or similar line of business which is conducted, or
proposed to be conducted, or actively being developed or pursued by the Company,
the Bank or any of their subsidiaries or affiliates on the Executive’s last day
of employment with the Bank, or which was conducted, or proposed to be
conducted, or actively being developed or pursued by the Company, the Bank or
any their subsidiaries or affiliates at any time during the one (1) year period
preceding his last day of employment.
 
(d)           For a period of one (1) year following his last day of employment
with the Employers, the Executive shall not, directly or indirectly, or
individually or together with any other Person, as owner, shareholder, investor,
member, partner, proprietor, principal, director, officer, employee, manager,
agent, representative, independent contractor, consultant, advisor or otherwise:
 
(i)           solicit in any manner, seek to obtain, service or accept any
business of any Person who is a customer or client of the Company, the Bank or
any of their subsidiaries or affiliates relating to products or services
offered, or actively being developed, by any of them on the Executive’s last day
of employment with the Employers or who was an existing or prospective customer
or client of the Company, the Bank or any of their subsidiaries or affiliates at
any time during the one (1) year period preceding the Executive’s last day of
employment; or
 
(ii)          contact, or conduct, authorize or approve any advertisement or
communication to, any customer or client of the Company, the Bank or any of
their subsidiaries or affiliates (A) for purposes of announcing his employment
or affiliation with another Person, or (B) in connection with directly or
indirectly engaging in any banking, financial services or other business or
activity in competition with the business, affairs or interests of (or which is
in the same or a similar line of business as) the Company, the Bank or any of
their subsidiaries or affiliates; or
 
(iii)         offer or provide employment, hire or engage (whether on a
full-time, part-time, or consulting basis or otherwise) any individual who is an
employee of the Company, the Bank or any of their subsidiaries or affiliates on
the last day of the Executive’s employment with the Employers or who was such an
employee at any time during the one (1) year period preceding the Executive’s
last day of employment, nor shall the Executive request or attempt to influence
any person who is employed by the Company, the Bank or any of their subsidiaries
or affiliates on the Executive’s last day of employment to terminate such
employee’s employment with the Company, the Bank or any of their subsidiaries or
affiliates; or
 
(iv)         request, encourage or advise any Person who is a customer, client,
vendor or otherwise doing business or having a relationship with the Company,
the Bank or any of their subsidiaries or affiliates on the Executive’s last day
of employment to terminate, reduce, limit or change their business or
relationship with the Company, the Bank or any of their subsidiaries or
affiliates.
 
(e)           The Executive acknowledges the geographic scope of the business of
the Company, the Bank and their subsidiaries or affiliates.  Nevertheless, in
the event that any provision of Section 5(c) or Section 5(d) is found by a court
of competent jurisdiction to exceed the geographic, time or other restrictions
permitted by applicable law, then the court shall have the power to reduce,
limit or reform (but not to increase or make greater) such provision to make it
enforceable to the maximum extent
 
 
9

--------------------------------------------------------------------------------

 
permitted by law, and such provision shall then be enforceable against the
Executive in its reduced, limited or reformed manner.
 
(f)           The Employers and the Executive agree that the provisions of this
Section 5 shall be severable in accordance with Section 8(e) hereof.
 
(g)           The restrictions and covenants contained in this Section 5 shall
be deemed not to run during all periods of noncompliance, with the intention of
the parties being to have such restrictions and covenants apply during the full
periods specified in this Section.
 
Section 6.                      Intellectual Property.  The Executive
understands, acknowledges, and agrees that each and every invention, idea,
concept, discovery, improvement, device, design, drawing, sketch, specification,
prototype, sample, practice, process, method, technique or product (whether in
written or electronic format and whether or not patentable, copyrightable or
registerable for trademark protection) made, created, developed, perfected,
devised, conceived, worked on or first reduced to practice by the Executive,
either solely or in collaboration with others, during the period of the
Executive’s employment with the Employers (whether or not during regular working
hours) relating, directly or indirectly, to the business, operations, affairs,
products, practices, techniques or methods of the Company, the Bank or any their
subsidiaries or affiliates (the “Intellectual Property”) is and shall be the
exclusive property of the Company, the Bank or any of their subsidiaries or
affiliates, as applicable.  The Executive hereby forever, unconditionally and
irrevocably releases and relinquishes any and all right, title and interest that
he may have in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company, the Bank or any of their
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide.  At the request and
expense of the Company, the Bank or any of their subsidiaries or affiliates, the
Executive shall (a) execute any and all assignments, documents and other
writings that the Company, the Bank or any of their subsidiaries or affiliates
determines are necessary to evidence ownership of the Intellectual Property in
the Company, the Bank or any of their subsidiaries or affiliates, (b) execute
any and all applications and registrations of the Company, the Bank or any of
their subsidiaries or affiliates for patents, trademarks and/or copyrights
relating to the Intellectual Property, and (c) assist the Company, the Bank or
any of their subsidiaries or affiliates in obtaining any and all patents,
trademarks and copyrights that it desires relating to the Intellectual Property.
 
Section 7.                      Certain Remedies.  The Executive understands and
agrees that the Company or the Bank will suffer irreparable damage and injury
and will not have an adequate remedy at law in the event of any actual,
threatened, or attempted breach by the Executive of any provision of Section
3(c)(iv), 4, 5 or 6.  Accordingly, in the event of a breach or a threatened or
attempted breach by the Executive of any provision of Section 3(c)(iv), 4, 5 or
6, in addition to all other remedies to which the Company or the Bank is
entitled at law, in equity or otherwise, the Company or the Bank shall be
entitled to seek a temporary restraining order, a permanent or temporary
injunction and/or a decree of specific performance of any provision of Section
3(c)(iv), 4, 5 or 6.  In addition, in the event of any breach by the Executive
of any provision of Section 3(c)(iv), 4, 5 or 6, the Executive shall immediately
repay to the Employers all change in control payments already paid to him under
Section 3 hereof following his last day of employment, plus interest thereon at
8% per annum until repaid in full and the Employers’ cost of collection and
reasonable attorneys fees.  The parties agree that a bond posted by the
Employers in the amount of One Thousand Dollars ($1,000) shall be adequate and
appropriate in connection with such restraining order or injunction and that
actual damages need not be proved by the Employers prior to it being entitled to
obtain such restraining order, injunction or specific performance.  The
foregoing remedies shall not be deemed to be the exclusive rights or remedies of
the Employers for any breach of or
 
 
10

--------------------------------------------------------------------------------

 
noncompliance with this Agreement by the Executive but shall be in addition to
all other rights and remedies available to the Employers at law, in equity, or
otherwise.
 
Section 8.                      Miscellaneous.
 
(a)           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Employers and the Executive and their respective
heirs, executors, representatives, successors and assigns; provided, however
that the Executive may not assign this Agreement, and his rights and obligations
hereunder, without the prior written consent of the Employers.  The Employers
may, without the consent of the Executive, assign this Agreement, and its rights
and obligations hereunder, to (i) any successor of the Company or the Bank or
any other third party in connection with any recapitalization, reorganization or
Change in Control.  In the event of any such permitted assignment of this
Agreement, all references to the “Company” or the “Bank” shall thereafter mean
and refer to the assignee of the Company or the Bank.
 
(b)           Waiver.  A waiver by any party must be in writing signed by the
party entitled to grant such a waiver.  The waiver by a party of a breach of or
noncompliance with any provision of this Agreement shall not operate or be
construed as a continuing waiver or a waiver of any other or subsequent breach
or noncompliance hereunder.  The failure or delay of either party at any time to
insist upon the strict performance of any provision of this Agreement or to
enforce its or his rights or remedies under this Agreement shall not be
construed as a waiver or relinquishment of the right to insist upon strict
performance of such provision, or to pursue any of its rights or remedies for
any breach hereof, at a future time.
 
(c)           Amendment.  This Agreement may be amended or modified only by a
written agreement executed by all parties hereto.
 
(d)           Headings.  The headings in this Agreement have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.
 
(e)           Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions (or portion thereof) had never been contained herein;
provided, however, if any provision of Section 5 of this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable because of
the provision’s scope, duration, geographic restriction, or other factor, then
such provision shall be considered divisible and the court making such
determination shall have the power to reduce or limit (but not increase or make
greater) such scope, duration, geographic restriction, or other factor or to
reform (but not increase or make greater) such provision to make it enforceable
to the maximum extent permitted by law, and such provision shall then be
enforceable against the appropriate party hereto in its reformed, reduced, or
limited form.
 
(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.
 
(g)           Voluntary Execution; Construction.  The Executive agrees that he
has executed this Agreement voluntarily and not as a condition to continued
employment with the Employers.  This Agreement shall be deemed to have been
drafted by all of the parties hereto.  This Agreement shall be construed in
accordance with the fair meaning of its provisions and its language shall not be
strictly
 
 
11

--------------------------------------------------------------------------------

 
construed against, nor shall ambiguities be resolved against, any party.  THE
EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED
ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE
EMPLOYERS, ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE EMPLOYERS OR ANY ATTORNEY,
ACCOUNTANT OR ADVISOR FOR THE EMPLOYERS.
 
(h)           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto (and supersedes all other
prior understandings, commitments, representations, negotiations, and
agreements) relating to the subject matter hereof.
 
(i)           Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Indiana, without reference to any choice of law provisions, principles, or rules
thereof (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana.  Any claim, demand, or action relating to this Agreement shall be
brought only in a federal or state court of competent jurisdiction in Lake
County, Indiana.  In connection with the foregoing, the parties hereto
irrevocably consent to the jurisdiction and venue of such court and expressly
waive any claims or defenses of lack of jurisdiction of or proper venue by such
court.  THE EMPLOYERS AND THE EXECUTIVE HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR OTHERWISE RELATING TO THIS AGREEMENT.
 
(j)           Notices.  All notices and other communications under this
Agreement shall be in writing and given by hand delivery, mail, overnight
delivery or facsimile transmission and shall be deemed to have been duly given
(i) upon delivery by hand (in the Employers’ case, to its Chief Executive
Officer); (ii) two (2) business days after deposit in regular United States
Mail, first class postage pre-paid (not certified or registered mail); (iii) on
the next business day after deposit with a nationally recognized overnight
delivery service; or (iv) on the date indicated on the fax confirmation
page.  All notices and other communications shall be addressed as follows: if to
the Employers’, c/o its Chief Executive Officer at its corporate headquarters;
and if to the Executive, to his address reflected on the employment records of
the Employers; or to such other address as any party hereto may have furnished
to the others in writing in accordance herewith.
 
(k)           Recitals.  The recitals or “Whereas” clauses contained on page 1
of this Agreement are expressly incorporated into and made a part of this
Agreement.
 
(l)            Taxes.  All taxes (other than the Employers’ portion of any FICA
or other employment taxes, if applicable) on the change in control payments and
all other amounts under this Agreement shall be the responsibility of and paid
by the Executive.  The Employers shall be entitled to withhold from such change
in control payments and other amounts (i) applicable income, FICA, employment
and other taxes, and (ii) other appropriate and customary amounts in accordance
with the Employers’ established practices in effect from time to time.
 
(m)          Payment of Attorneys Fees.  In the event any dispute, claim or
litigation arising under or in connection with this Agreement is resolved in
favor of the Executive, whether by judgment, arbitration or settlement, the
Executive shall be entitled to the payment of all reasonable attorneys’ fees
incurred by him in resolving such dispute, claim or litigation.
 
 
12

--------------------------------------------------------------------------------

 
 
(n)           Regulatory Matters.  Notwithstanding any other provision of this
Agreement to the contrary, the following provisions shall be applicable to the
Bank and the Executive only if and to the extent that they are required to be
included in agreements relating to compensation arrangements between a savings
association and its employees pursuant to applicable law or regulation, and
shall be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 3 hereof:
 
(i)           any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359;
 
(ii)          If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion (A) pay the Executive all or part of
the compensation withheld while its obligations under this Agreement were
suspended, and (B) reinstate (in whole or in part) any of its obligations which
were suspended;
 
(iii)          If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected;
 
(iv)         If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected; and
 
(v)          All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary) (A) by the Director of the Office of Thrift Supervision (“OTS”), or
his/her designee, at the time the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)), or (B) by
the Director of the OTS, or his/her designee, at the time the Director, or
his/her designee, approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition.  Notwithstanding the foregoing, vested
rights of the Executive and the Bank as of the date of termination shall not be
affected.
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS THIS PAGE]
 
 

 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Employers and the Executive have entered into, executed
and delivered this Agreement as of the day and year first above written.
 
 
 
 
 
                                                                 /s/  Jerry A.
Weberling
                                            Jerry A. Weberling
 
                                                                                                     CFS
BANCORP, INC.
 
 
                        By:  /s/ Daryl D.
Pomranke                                                                                               
 
                        Printed:  Daryl D.
Pomranke                                                                        
 
                        Its:  President & Chief Operating
Officer                                                                           
 
 
 
 
                                                                                     
       CITIZENS FINANCIAL BANK

 
                        By:  /s/ Daryl D. Pomranke                   
                                                                           
 
                        Printed:  Daryl D.
Pomranke                                                                        
 
                        Its:  President & Chief Operating
Officer                                                                           
 
 
 
 
 
 


 
14

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
 
RELEASE OF CLAIMS
 
 
1.           In consideration of the execution by CFS Bancorp, Inc. (“Company”)
an Indiana corporation and, Citizens Financial Bank (the “Bank”) of that certain
Change in Control Agreement (the “Agreement”) dated June ___________, 2010 by
and between the Company and the Bank and the undersigned, Jerry A. Weberling
(the “Executive”), and for other good and valuable consideration, the Executive
hereby irrevocably, unconditionally, and forever releases, waives, discharges
and covenants not to sue or make any claim against CFS Bancorp, Inc. (the
“Company”), the Bank, each of their subsidiaries and affiliates, the Company’s
and the Bank’s respective predecessors and successors, their respective former,
present and/or future shareholders, members, owners, directors, officers,
employees, managers, fiduciaries, administrators, insurers, attorneys,
representatives and agents, and all persons acting by, through, under or in
concert with any of them (collectively, the “Released Parties”) for or from any
and all complaints, claims, demands, liabilities, obligations, actions, rights
of actions and proceedings of any nature whatsoever (including, but not limited
to, claims for damages, attorneys fees, interest and costs), whether
administrative or judicial, known or unknown, suspected or unsuspected, matured
or unmatured, or otherwise, that exist as of (or existed prior to) the date that
the Executive signs this Release.  Without limiting the generality of the
foregoing, the Executive understands and agrees that this Release includes and
constitutes a complete waiver and release by the Executive in all capacities
(including, but not limited to, as a shareholder, officer, employee, individual
or otherwise), and by his heirs, executors, administrators, representatives, and
assigns, of any and all possible claims against each of the Released Parties
based upon, arising out of or in any manner related to any salary, commission,
bonuses (discretionary or otherwise) and other compensation from the Company,
the Bank or any of their subsidiaries or affiliates; any plan, policy, program
or promise of compensation from any of the Released Parties; any award of stock
options, restricted stock or other equity-based or incentive compensation from
the Company or the Bank; the Executive’s employment with or termination of
employment by the Company or the Bank; wrongful termination or discharge; breach
of contract; breach of good faith or fair dealing; infliction of emotional
distress; and discrimination based on age, race, sex, religion, national origin,
disability, veterans status, sexual orientation, gender identity, or any other
claim of employment discrimination, including, but not limited to, claims
arising under the following laws and amendments thereto, if any:  the Civil
Rights Act of 1866 (42 U.S.C. § 1981), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act of 1967, the Federal Rehabilitation Act of 1973, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Older Workers Benefit Protection
Act, the Employee Retirement Income Security Act of 1974; any other federal or
state employment law; any federal or state wage and hour laws, and all other
similar federal, state or local laws, statutes, rules or regulations; and, in
addition, all other tort or contract claims and other theories of
recovery.  Notwithstanding the foregoing, this Release does not affect, release
or waive any of the Executive’s claims for change in control payments under the
Agreement or claims for benefits or payments under any employee benefit plan of
the Company or the Bank in accordance with the provisions of any such plan.
 
 
2.           This Release shall be construed as broadly and comprehensively as
applicable law permits; provided, however, that this Release shall not be
construed as releasing or waiving any right that, as a matter of law, cannot be
released or waived, including but not limited to any right to file a charge or
participate in an investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission.  Notwithstanding the foregoing, the Executive
waives any right to recover monetary remedies in his own behalf in any such
investigation or proceeding.
 
 
3.           The Executive acknowledges that the Company and the Bank have
advised him to consult with an attorney of the Executive’s own choice prior to
signing this Release and that he has had ample time and adequate opportunity to
discuss thoroughly all aspects of this Release with his attorney.
 
 
A-1

--------------------------------------------------------------------------------

 
 
4.           In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Company and the Bank have advised him that he
has a period of twenty-one (21) days to review and consider this Release.  The
Executive understands that he may use as much or all of the twenty-one (21) day
period as the Executive desires prior to signing this Release.  Upon execution
of this Release, the Executive waives any remaining portion of the twenty-one
(21) day review period.
 
 
5.           In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Company and the Bank have advised him that he
may revoke this Release within seven (7) days after signing it.
 
 
ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY AND THE BANK
AT THE FOLLOWING ADDRESS NOT LATER THAN 5:00 P.M. (MUNSTER, INDIANA TIME) ON THE
SEVENTH (7TH) DAY FOLLOWING THE DATE OF EXECUTION OF THIS RELEASE:
 
 
Attn:  Chief Executive Officer
CFS Bancorp, Inc. and Citizens Financial Bank
707 Ridge Road
Munster, Indiana 46321
 
6.           All provisions of this Release are severable from one another.  In
case any one or more of the provisions (or any portion thereof) contained in
this Release shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Release, but this Release shall be
construed as if such invalid, illegal, or unenforceable provision or provisions
(or portion thereof) had never been contained herein.  This Release shall be
governed by and construed in accordance with the laws of the State of Indiana,
without reference to any choice of law provisions, principles, or rules thereof
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of
Indiana.  This Release may not be assigned, terminated or amended without the
prior written consent of the Company and the Bank (by their Chief Executive
Officers ).  This Release may be executed in any number of counterparts, each of
which shall be an original, but such counterparts shall together constitute one
and the same document.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Release of Claims as of
the date indicated below.
 
 
____________________________________
 Jerry A. Weberling
 
____________________________________
 (Date)
 
 
 
 
 
 


 
 
A-2

--------------------------------------------------------------------------------

 
